Case: 2:19-cv-00208-EAS-EPD Doc #: 21-3 Filed: 04/15/19 Page: 1 of 2 PAGEID #: 103


                                                                                                               f;XHIFIT
                                                                                                           ô      G
                                                                                                           E



               Feasibility Study for the
     înamsitiçns ffieneficíæry Ëncoryre Rider                                                              (TffilR)
                          Presented by the Annexus Group

    The following is a summary of key poìnts made in the market study completed by BNY Mellon regarding
    tlre challenges and opportunities that advisors will have overthe next 30 years when atternpting to
    acquìre and retain assets.

    When surveying 1,200 wealth advisors, the following concluslons were made:
    1)   What's at stake? lt is estimated that $12 Trillion of fìnancial assets are currently changing hands and,
         over the next 30 years, another $30 Trillion will be transferred from one generation to the next.

    2)   Over the next 30 years as the $30 Trillion of wealth transfers from generation to generation, the rrost
         common phrase will be, "You'refiredl" Why? Because both advisors and clients are neglecting to
         plan on a multigenerational basis, The consequences to advisors'books of business wilì be dramatic.
         For example, if advisors do not change their focus from the aging senior client to the entire family,
         they are at high risk of losing the senior clientt assets upon deatlr
    a,   86% ol heirs indicated they intended to fire the pa
         because no relationship was developed with those

    b.   Only 17o/" of adult heirs work with the primary advi
         work with the advisor at the request of the advisor.
    3)   Where is the opportunity ior long-term success? 43% of clients who describe their advisors
         "leaders" work with them to manage wealth across generations, while only 20% who do
         their advisors as "leaders" do so. How does an advisor become a leader? The answer
         advisor must be the first to start the wealth transfer conversation.

             The c/ients of advisors who offer multigenerational planning are morc engaged than the'
             clients o'f those advisors who don't. Artd no one needs to be reminded that engaged
             clients are your most   loyal-and most profitable-re/ationsh ips. The data shows the
             impact on c/ients of multigenerational planning. Fifty percent of engaged c/ients said
             their advisor provided a se¡yice that heþs them manage or transfer wea/th acro.ss
            generations. The takeaway: the children of engaged ciients are more likely to work
            with their parentb advisor by a substantial margin. So are the children of households
             witl¡ more substantia/ wealth, indicating that the advisor re/ationshþ is focused on
            wealth transfer. The bottom /ine is that engaged c/ients are more likely to welcome your
            involvement in family finances and see it as a natural transition.
    How does an advisor retain the assets of the senior clients when the wealth is being transferred?
   the advisor optimize his chance to work with the adult children of his clients? The answer is to be
   as a leader and to engage the clients. ln orderto accomplish those two things, the advisor
   wealth transfer and ìntroduce the clients and their adult children to the wealtlr transfer conv
   anyotheradvisordoesandparticularlybeforetheparentspassaway.                 Tlteadvisorwhohasthe
   so/ution that enab/es those three activities to occur is the advisor who l'tas the,mo¡-t
   and retaining his piece of the $30 trillton tl'¡at is transferring from one generation',tó
                                                                                       .   ì..   :   .:.
Case: 2:19-cv-00208-EAS-EPD Doc #: 21-3 Filed: 04/15/19 Page: 2 of 2 PAGEID #: 104




    The Transitions Beneficiary lncome Rider as the Wealth Transfer Solution
    In the current linancial planning envíronment, there are very few product solutíons that help facilitate the
    transfer of wealth and allow the advisor to lceep the adult children as clients after the death of the senior
    client. The most common instrument used forthis purpose has traditionally been life insurance. The
    problem with life insurance is that it is considered somewhat taboo for advisors to discuss the transfer of
    wealth dìrectly with adult children because ol negatìve connotations. Challerrges also exist with issuing
    the policies (i.e, unden¡,¡riting). Thus, advisors avoid the wealth transfer discussìon. However, the positive
    sent¡ments involved with discussing wealth transfer as a function of income-based wealth transfer will
    dramatically improve the chances of advisors attracting and retaining a large piece ol the $30 Trillion.
    The Transitions Beneficiary lncome Rider (TBIR) enables advisorsto lead (have the wealth transfer
    convcrsation) by engaging the clients and their adult children first. The marriage between the product
    feature (the TBIR) and the optional, built-in marketing system facilitates the wealth transfer discussion
    and introcluces the advisors to the adult children of clients automatically, prior to the passing of the
    senior clients. By adding the TBIR to an annuity cantract, the advisors v,ill now have the oppottunity to
    lead, engage the adult children and facilitate the building of long-term relationship-s during the lifetime
    of the senior c/ients. Thiswill lead to successful re/ationshþs and countless cross-se/i opportunittes.

    Step One: Advisors will mine their existing books of assets and transfer over any assets that clients
    would like to leave as a legacy, to a new annuitywith the TBIR rider. Considering there is $30trillion over
    the next 30 years that qualifies for consideration, every advisor has assets in his book of business that he
    can immediately reallocate into the TBIR.

    Step Two: (Optìonal) Upon the new contract being established, letters will be sent out to the adult
    children of the clients (the new beneficiaries of the "beneficiary pensions", the TBIR), notifying them
    thatthey are nowthe beneficiary of a lifetime income annuity with benefits already accumulating. These
    letters should also llstthe parents'advisors'contact ìnformation. Advisors are automatically in contact
    with the adult children 1OO7" of the time.

    Step Three: The advisors will contact the beneficiaries, assuming the beneficiaries haven't already
    reached out to the advisors, and set up a time to meet and educate the beneficiaries on their new life-
    time income benefit.

    Step Four: The advisors will meet with the beneficiaries, educate them and pivot to other cross-sell or
    fìnancial planning opportunities, Since the advisor is already going to be perceived very favorably in the
    eyes of the beneficiaries, due to the advisor being partially responsible forthe beneliciary's new benefit,
    trustwill already be established. Because of the TBIR sale, the advisorwill now have the whole family as
    clients and can begin relationship and business building. The result is an entire family that is engaged in
    the wealth transfer planning. The advisors are looked at as the leaders of the process, And no one needs
    to be reminded that, "engaged clients are your most loyal-and most profitable-relationships."
